                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


WAYNE FULTON,                          )
                                       )
                       Plaintiff,      )
                                       )
                  v.                   )           1:20CV354
                                       )
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                       Defendant.      )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Wayne Fulton, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Commissioner of Social Security,

denying Plaintiff’s claim for Supplemental Security Income (“SSI”).

(Docket Entry 1.) Defendant has filed the certified administrative

record (Docket Entry 11 (cited herein as “Tr. __”)), and both

parties have moved for judgment (Docket Entries 13, 16; see also

Docket   Entry    14   (Plaintiff’s   Memorandum);    Docket    Entry     17

(Defendant’s Memorandum); Docket Entry 18 (Plaintiff’s Reply)).

For the reasons that follow, the Court should enter judgment for

Defendant.

                         I.   PROCEDURAL HISTORY

     Plaintiff applied for Disability Insurance Benefits (“DIB”)

and SSI, alleging a disability onset date of January 1, 2010.            (Tr.

198-211.)    Upon denial of those applications initially (Tr. 72-91,

116-23) and on reconsideration (Tr. 92-115, 126-34), Plaintiff




    Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 1 of 22
requested a hearing de novo before an Administrative Law Judge

(“ALJ”) (Tr. 135-36).         Plaintiff, his attorney, and a vocational

expert (“VE”) attended the hearing (Tr. 33-71), during which

Plaintiff    amended   his     onset   date      to   January     18,    2017,   the

protective   filing    date    of   his       application   for   SSI    (Tr.    38).

Plaintiff’s amendment of the onset date rendered him ineligible for

DIB, as his earnings record last insured him for DIB through

September 11, 2011, prior to his amended onset date.                    (See Tr. 72

(reflecting Plaintiff’s date last insured), 16 (documenting ALJ’s

dismissal of Plaintiff’s DIB claim).)              The ALJ subsequently ruled

that Plaintiff did not qualify as disabled under the Act. (Tr. 13-

27.) The Appeals Council thereafter denied Plaintiff’s request for

review (Tr. 1-7, 197, 277-79), thereby making the ALJ’s ruling the

Commissioner’s final decision for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings:

     1.   [Plaintiff] has not engaged in substantial gainful
     activity since January 18, 2017, the application date.

     2.   [Plaintiff] has the following severe impairments:
     spine disorder, dysfunction of a major joint, obesity,
     and post-traumatic stress disorder (PTSD).

     . . .

     3.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .



                                          2




    Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 2 of 22
       4.   . . . [Plaintiff] has the residual functional
       capacity to perform light work . . . except [he] can
       occasionally balance, stoop, kneel, crouch, and crawl;
       occasionally climb ramps or stairs; should never climb
       ladders, ropes, or scaffolds; never work in hazardous
       environments such as at unprotected heights or around
       moving mechanical parts; is limited to unskilled, simple,
       routine, and repetitive tasks; and can have no more than
       occasional contact with supervisors, coworkers and the
       general public with respect to performing work-related
       duties.

       . . .

       5.    [Plaintiff] is unable to perform any past relevant
       work.

       . . .

       9.   Considering [Plaintiff]’s age, education, work
       experience, and [RFC], there are jobs that exist in
       significant numbers in the national economy that [he] can
       perform.

       . . .

       10. [Plaintiff] has not been under a disability, as
       defined in the . . . Act, since January 18, 2017, the
       date the application was filed.

(Tr.     19-27    (bold   font    and    internal    parenthetical   citations

omitted).)

                                 II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                  Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).             However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”        Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).




                                          3




       Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 3 of 22
Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                        A.    Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                  Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by     substantial    evidence    and    were   reached      through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                   “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”           Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993   F.2d   at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,     make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence



                                      4




     Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 4 of 22
allows reasonable minds to differ as to whether a claimant is

disabled,   the     responsibility   for     that   decision    falls   on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial    gainful    activity   by    reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §   423(d)(1)(A)).1       “To      regularize    the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]


1
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).

                                      5




     Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 5 of 22
medical   condition.”         Id.         “These   regulations   establish     a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”     Id.

     This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the [RFC] to (4) perform [the

claimant’s]    past    work   or    (5)   any   other   work.”   Albright     v.

Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475 n.2 (4th

Cir. 1999).2    A finding adverse to the claimant at any of several

points in the SEP forecloses an award and ends the inquiry.                  For

example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.             The second step determines if the

claimant is ‘severely’ disabled.              If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.      Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment



2
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                          6




    Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 6 of 22
is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s [RFC].”           Id. at 179.3    Step four

then requires the ALJ to assess whether, based on that RFC, the

claimant can perform past relevant          work; if so, the claimant does

not qualify as disabled.          See id. at 179-80.         However, if the

claimant establishes an inability to return to prior work, the

analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering

both     [the   claimant’s    RFC]    and   [the    claimant’s]     vocational

capabilities (age, education, and past work experience) to adjust

to a new job.”       Hall, 658 F.2d at 264-65.        If, at this step, the

Commissioner cannot carry its “evidentiary burden of proving that

[the claimant] remains able to work other jobs available in the

community,” the claimant qualifies as disabled. Hines, 453 F.3d at

567.4

3
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
4
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
                                                                  (continued...)

                                       7




       Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 7 of 22
                        B.    Assignments of Error

      Plaintiff argues that the Court should overturn the ALJ’s

finding of no disability on these grounds:

      1)    “[t]he    ALJ    fail[ed]       to   incorporate   non-exertional

limitations on the ability to stay on task where the ALJ first

f[ound] that [Plaintiff] is moderately impaired in the maintenance

of [concentration, persistence, or pace (‘CPP’)]” (Docket Entry 14

at 6 (underscoring omitted); see also Docket Entry 18 at 1-3); and

      2) “[t]he ALJ erred when he failed to properly address the

opinion     of    [Larae]    McLean,    [LCSWA,      Plaintiff]’s       counselor

[(‘Counselor McLean’)], who concluded that [Plaintiff] could not

perform    mental    functions   that       would   enable   him   to   maintain

employment” (Docket Entry 14 at 10 (underscoring omitted)).

      Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.     (Docket Entry 17 at 5-14.)

                                   1. CPP

      In Plaintiff’s first assignment of error, he maintains that

“[t]he ALJ fail[ed] to incorporate non-exertional limitations on

the ability to stay on task where the ALJ first f[ound] that

[Plaintiff] is moderately impaired in the maintenance of CPP.”

(Docket Entry 14 at 6 (underscoring omitted); see also Docket Entry

18 at 1-3.)      More specifically, Plaintiff contends that the United

States Court of Appeals for the Fourth Circuit has “noted that[]

4
  (...continued)
review does not proceed to the next step.”).

                                        8




     Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 8 of 22
‘the ability to perform simple tasks differs from the ability to

stay on task[ and o]nly the latter limitation would account for a

claimant’s limitation in [CPP]’” and thus “held that an ALJ does

not account   for   a   claimant’s   moderate   limitations   in   CPP   by

restricting the RFC or the hypothetical question to the [VE] to

[simple, routine, and repetitive tasks (‘SRRTs’)].”        (Docket Entry

14 at 7 (citing Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir.

2015)).)    According to Plaintiff, “the ALJ’s “find[ing] that

[Plaintiff] would be ‘limited to unskilled, [SRRTs,] and c[ould]

have no more than occasional contact with supervisors, coworkers,

and the general public with respect to performing work-related

duties . . . [is] not sufficient to account for limitations in

CPP.”    (Id. at (citing Dunn v. Colvin, No. 1:15CV618, 2016 WL

3570638 at *3 (M.D.N.C. June 27, 2016) (unpublished) (Webster,

M.J.), recommendation adopted, slip op. (M.D.N.C. July 20, 2016)

(Biggs, J.), and Patton v. Colvin, No. 1:15CV616, 2016 WL 3417361

at *3 (M.D.N.C. June 16, 2016) (unpublished) (Webster, M.J.),

recommendation adopted, slip op. (M.D.N.C. July 13, 2016) (Biggs,

J.)).)   Those assertions entitle Plaintiff to no relief.

     The Fourth Circuit has indeed held that “the ability to

perform simple tasks differs from the ability to stay on task,” and

that “[o]nly the latter limitation would account for a claimant’s

limitation in [CPP],” Mascio, 780 F.3d at 638.           However, as the

Fourth Circuit recently affirmed, in Mascio, the court held “that

an ALJ cannot summarily ‘account for a claimant’s limitations in

                                     9




    Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 9 of 22
[CPP] by restricting the hypothetical question to simple, routine

tasks or unskilled work,’ . . . [b]ut [the court] did not impose a

categorical rule that requires an ALJ to always include moderate

limitations   in   [CPP]   as   a   specific   limitation    in   the   RFC.”

Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020) (emphasis

added).   As a neighboring district court has explained:

     Mascio does not broadly dictate that a claimant’s
     moderate impairment in [CPP] always translates into a
     limitation in the RFC. Rather, Mascio underscores the
     ALJ’s duty to adequately review the evidence and explain
     the decision . . . . An ALJ may account for a claimant’s
     limitation with [CPP] by restricting the claimant to
     simple, routine, unskilled work where the record supports
     this conclusion, either through physician testimony,
     medical source statements, consultative examinations, or
     other evidence that is sufficiently evident to the
     reviewing court.

Jones v. Colvin, No. 7:14CV273, 2015 WL 5056784, at *10-12 (W.D.

Va. Aug. 20, 2015) (magistrate judge’s recommendation adopted by

district judge) (unpublished) (emphasis added).             Here, the ALJ’s

decision provides a sufficient explanation as to why the RFC’s

restrictions to SRRTs, as well as to “no more than occasional

contact with supervisors, co-workers and the general public” (Tr.

21), adequately accounted for Plaintiff’s moderate deficit in CPP.

     First, the ALJ recognized Plaintiff’s testimony that he “ha[d]

limitations in concentrating generally, focusing generally, and

completing tasks” (Tr. 20; see also Tr. 59, 64), but found that his

“statements concerning the intensity, persistence and limiting

effects of [his] symptoms [we]re not entirely consistent with the

medical evidence and other evidence in the record” (Tr. 22).              In

                                     10




   Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 10 of 22
support of that statement, the ALJ pointed out at step three of the

SEP that Plaintiff testified “that he [wa]s [] able to watch TV,

play games, and handle his own medical care.”           (Tr. 20.)   Plaintiff

challenges the ALJ’s reliance upon such activities, arguing that

“[t]he ability to perform simple tasks . . . does not equate to an

ability     to     maintain   simple   tasks   in   a     competitive   work

environment,” and that “the ALJ’s noting these activities, without

a finding as to how long [Plaintiff] can perform them, does not

suffice to explain why the RFC accounts for [Plaintiff]’s moderate

limitation in CPP.”           (Docket Entry 14 at 7 (citing Brown v.

Commissioner Soc. Sec. Admin., 873 F.3d 251, 269 (4th Cir. 2017),

Carradine v. Barnhart, 360 F.3d 751, 755 (7th Cir. 2004), and Craft

v. Astrue, 539 F.3d 668, 680 (7th Cir. 2008)).)

     Plaintiff’s argument fails, because the ALJ did not rely

solely on Plaintiff’s abilities to watch television, play video

games, and manage his health care to determine the mental RFC,

relying also on Plaintiff’s mental health treatment and the opinion

evidence.        (See Tr. 21-25.) Moreover, Plaintiff himself did not

place any concentration-based qualification on his ability to

engage in those activities (see Tr. 42-64, 307) and thus cannot

fault the ALJ for failing to consider a qualification about which

Plaintiff did not testify.       Plaintiff’s ability to engage in those

activities provides support, along with the other factors discussed

below, for the ALJ’s finding that, despite moderate limitation in



                                       11




   Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 11 of 22
CPP, Plaintiff remained capable of SRRTs with limited social interaction.

     Second, the ALJ made the following observations regarding

Plaintiff’s mental health treatment:

     With regard to mental health, [Plaintiff] underwent an
     initial mental health evaluation on July 2, 2018.
     [Plaintiff] sought help managing his anger and dealing
     with past unpleasant experiences. Symptoms included
     depressed mood, irritability, nervousness, and avoidance.
     [Plaintiff] was diagnosed with PTSD.

     [Counselor McLean] prepared a narrative report dated
     August 6, 2018. In the report, [Counselor] McLean notes
     [Plaintiff] had received two sessions of outpatient
     therapy and the frequency of future therapy had been
     stepped up to weekly visits.

(Tr. 23 (internal parenthetical citations omitted).)            Plaintiff

challenges the ALJ’s above-quoted discussion of the mental health

evidence as follows:

     Unlike the case in Shinaberry, the ALJ did not discuss in
     detail psychological evaluations. The closest that the
     ALJ comes to a proper discussion psychological [sic]
     evidence is his discussion of [Counselor] McLean’s
     opinion that, because of [Plaintiff]’s limitations, he
     would not be able to maintain steady employment[;] . . .
     however, the ALJ’s discussion of [Counselor] McLean’s
     opinion was not proper, and did not provide substantial
     evidence consistent with the ALJ’s conclusion that
     [Plaintiff] was not disabled.

(Docket Entry 14 at 10; see also Docket Entry 18 at 2-3.)

     As an initial matter, Plaintiff has neither identified which

“psychological evaluations” (let alone significant findings within

those evaluations) the ALJ failed to properly discuss, nor made any

attempt to show how a remand for the ALJ to “discuss in detail

psychological evaluations” would lead to a different result in his

case.    (See   Docket   Entries    14,   18.)     That   argument   rings

                                    12




    Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 12 of 22
particularly hollow given the dearth of mental health evidence in

the record – as the ALJ expressly noted, Plaintiff “amended the

onset date to January 18, 2017, but did not seek mental health

treatment until July 2018” and, “[a]s of the date of the [ALJ’s

decision], [Plaintiff] had received only two outpatient therapy

sessions.” (Tr. 24.) Plaintiff’s failure to develop that argument

thus precludes relief on this front.     See United States v. Zannino,

895 F.2d 1, 17 (1st Cir. 1990) (“[A] litigant has an obligation to

spell out its arguments squarely and distinctly, or else forever

hold its peace.” (internal quotation marks omitted)); Hughes v. B/E

Aerospace, Inc., No. 1:12CV717, 2014 WL 906220, at *1 n.1 (M.D.N.C.

Mar. 7, 2014) (unpublished) (Schroeder, J.) (“A party should not

expect a court to do the work that it elected not to do.”).

Furthermore, as discussed below in the context of Plaintiff’s

second issue on review, the ALJ did not err in his evaluation and

weighing of Counselor McLean’s opinions.

     Third, the ALJ’s discussion of the opinion evidence supports

his conclusion that, despite moderate limitation in CPP, Plaintiff

remained   capable   of   performing    SRRTs    with   limited    social

interaction.   In that regard, the ALJ accorded “some weight” to the

opinions of Counselor McLean overall (Tr. 24) and, in particular,

assigned “good weight” to Counselor McLean’s opinion that Plaintiff

“ha[d] difficulty interacting with others and ha[d] an unsteady




                                   13




   Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 13 of 22
mood” (id.; see also Tr. 319).5         Notably, Counselor McLean did not

offer an opinion regarding Plaintiff’s ability to concentrate or

stay on task (see Tr. 319) and therefore the ALJ’s crediting of her

opinions with regard to Plaintiff’s difficulty interacting and

unsteady mood supported the inclusion of interaction limitations in

the mental RFC but not concentration-related limitations (see Tr.

21).

       In light of the foregoing analysis, Plaintiff has failed to

demonstrate     prejudicial     error    under       Mascio,     and   his   first

assignment of error falls short.

                    2. Opinions of Counselor McLean

       In Plaintiff’s second and final issue on review, he maintains

that “[t]he ALJ erred when he failed to properly address the

opinion[s]    of   [Counselor]    McLean     .   .    .,   who   concluded    that

[Plaintiff] could not perform mental functions that would enable

him to maintain employment.”       (Docket Entry 14 at 10 (underscoring

omitted).)    Plaintiff contests the ALJ’s evaluation of Counselor

McLean’s opinions on three grounds (see id. at 10-15), and argues

that the ALJ’s errors in that regard “cannot be harmless” because,

“[h]ad the ALJ properly, and consistently, interpreted [Counselor]


5
  The ALJ also discounted Counselor McLean’s opinions 1) that Plaintiff “ha[d]
physical limitations that prevent him from sitting or standing for long periods
of time” as outside Counselor McLean’s area of expertise, and 2) that Plaintiff
could not “maintain steady employment,” because such a matter “involve[d]
consideration of both vocational and medical considerations,” and Counselor
McLean “ha[d] not established herself as a [VE] competent to reach vocational
conclusions.” (Tr. 24.) As explained in more detail in the next subsection, the
ALJ did not err in that regard.

                                        14




    Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 14 of 22
McLean’s opinion, the RFC may have provided for time off-task in

excess of 20% of . . . an eight-hour workday in addition to

regularly scheduled breaks, and in that event the VE testified that

all work would be precluded” (id. at 15 (referencing Tr. 68-69)).

Plaintiff’s contentions miss the mark.

      Counselor McLean does not constitute an “[a]cceptable medical

source[]” under the regulations, 20 C.F.R. § 416.913(a) (defined to

include, inter alia, “[l]icensed psychologist[s]”), but rather an

“[o]ther source[],” 20 C.F.R. § 416.913(d)(1).6               As an “[o]ther

source[],” Counselor McLean lacked the qualifications to offer

“medical opinions” as defined by the regulations.                  See Social

Security Ruling 06-03p, Titles II and XVI: Considering Opinions and

Other   Evidence    from   Sources    Who   Are   Not   “Acceptable     Medical

Sources” in Disability Claims; Considering Decisions on Disability

by   Other   Governmental     and    Nongovernmental     Agencies,     2006   WL

2329939, at *2 (Aug. 9, 2006) (“SSR 06-03p”) (providing that “only

‘acceptable medical sources’ can give [the SSA] medical opinions

. . . [and] can be considered treating sources . . . whose medical




6
  Applicable to claims filed on or after March 27, 2017, the Commissioner enacted
substantial revisions to Section 416.913, recodified the definition of
“[a]cceptable medical source” into Section 416.902(a) and, inter alia, included
licensed advanced practice registered nurses and physician assistants as
“[a]cceptable medical source[s].” 20 C.F.R. § 416.902(a), 416.913 (2017). This
Recommendation applies the versions of the applicable regulations in effect on
January 18, 2017, the protective filing date of Plaintiff’s instant claim for SSI
(see Tr. 16).

                                       15




     Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 15 of 22
opinions may be entitled to controlling weight”).7           Nevertheless,

the ALJ must still evaluate statements from “other sources” like

Counselor McLean under the factors set forth in 20 C.F.R. §

416.927(c).        See    Social    Security     Ruling    96–5p,    Policy

Interpretation Ruling Titles II and XVI: Medical Source Opinions on

Issues Reserved to the Commissioner, 1996 WL 374183, at *5 (July 2,

1996) (“SSR 96–5p”) (noting that ALJs “must weigh medical source

statements . . . [and] provid[e] appropriate explanations for

accepting or rejecting such opinions”).8

     Counselor McLean dated a letter August 6, 2018, in which she

reported that Plaintiff had initially sought treatment on July 2,

2018, that he “began [o]utpatient [t]herapy on a biweekly basis for

the alleviation of symptoms associated with having experiencing

[sic] traumatic events in his life,” that “[h]e ha[d] participated

in two [o]utpatient sessions,” and that “he ha[d] recently been

stepped up to weekly visits.”       (Tr. 319.)    Counselor McLean noted

that she diagnosed Plaintiff with PTSD, and provided the following

opinions regarding the impact PTSD had on Plaintiff’s ability to

function:

     [Plaintiff] is reports [sic] that due to his upbringing
     he has difficult [sic] time interacting with other
     people. [Plaintiff] requests early morning appointments
     due to the waiting area not being crowded at that time of


7
  The Commissioner rescinded SSR 06-3p for claims filed on or after March 27,
2017. See 82 Fed. Reg. 15263 (Mar. 27, 2017).
8
  The Commissioner rescinded SSR 96-5p for claims filed on or after March 27,
2017. See 82 Fed. Reg. 15263 (Mar. 27, 2017).

                                     16




    Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 16 of 22
    day. [Plaintiff] has some health impairments as well
    that prevent him from maintaining steady employment as
    his mood continues to be unsteady, thereby interfering
    with his ability to sit or stand for many hours at a
    time, interact with others or complete tasks that would
    be required in working.

    Due to his physical and mental health ailments, it is
    impossible for [Plaintiff] to maintain steady employment.
    It is recommended for him to receive [d]isability so that
    he may continue to focus his attention on his personal,
    mental and physical health.

(Id.)

    The ALJ evaluated and weighed Counselor McLean’s opinions as

follows:

    . . . [T]he opinion of [Counselor] McLean is given some
    weight.    [Counselor] McLean noted [Plaintiff] had
    difficulty interacting with others, an unsteady mood, and
    had difficulty sitting or standing for many hours at a
    time. In conclusion, [Counselor] McLean opined it was
    impossible for [Plaintiff] to maintain steady employment.
    With regard to the assessment that [Plaintiff] has
    difficulty interacting with others and has an unsteady
    mood, the opinion is given good weight. Although the
    record contains documentation of only two mental health
    visits, [Counselor] McLean’s assessment is consistent
    with   the  psychological    intake  notes.      However,
    [Counselor] McLean also notes [Plaintiff] has physical
    limitations that prevent him from sitting or standing for
    long periods of time.       As mental health provider,
    [Counselor] McLean is not competent to opine regarding
    [Plaintiff]’s physical ability to engage in work
    activity, and that portion of her opinion is given little
    weight.

    Further, the opinion regarding [Plaintiff]’s ability to
    maintain steady employment is given little weight.     A
    claimant’s ability to maintain employment involves
    consideration   of    both   vocational    and   medical
    considerations. Although [Counselor] McLean articulates
    the factors she considered when making the opinion, she
    has not established herself as a [VE] competent to reach
    vocational conclusions.



                                   17




   Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 17 of 22
     [Counselor] McLean’s opinion must also be viewed in
     context of the entire disability claim.       [Plaintiff]
     amended the onset date to January 18, 2017, but did not
     seek mental health treatment until July 2018. As of the
     date of the opinion, [Plaintiff] had received only two
     outpatient therapy sessions. While the record contains
     prior reference to an anxious presentation, the severity
     of the limitations articulated by [Counselor] McLean are
     not consistent with the earlier medical records. Despite
     noting an anxious presentation, the record does not
     indicate the providers at the Rockingham Free Clinic
     believed [Plaintiff] required mental health treatment.
     For the above reasons, the opinion of [Counselor] McLean
     generally is given some weight, and the opinion regarding
     [Plaintiff]’s ability to maintain steady employment is
     given little weight.

(Tr. 24 (internal parenthetical citations omitted).)

     Plaintiff first asserts that, because “the ALJ gave [Counselor

McLean’s] opinion overall ‘some weight,’ and the assessment that

[Plaintiff] had difficulty performing tasks that would be required

in working due to his unsteady mood ‘good weight,’ the ALJ should

have included further limitations in the RFC to account for these

limitations.”   (Docket Entry 14 at 12-13 (quoting Tr. 24).)             The

ALJ here limited Plaintiff to SRRTs to account for his difficulty

performing tasks, as well as to only occasional contact with

coworkers, supervisors, and the public to address his unsteady mood

and problems interacting with others (see Tr. 21), and Plaintiff

has neither explained how those restrictions fail to adequately

capture the ALJ’s assignment of “good weight” to Counselor McLean’s

opinions, nor suggested which additional limitations the ALJ should

have included in the mental RFC (see Docket Entry 14 at 10-15),

foreclosing relief arising out of that argument, see Zannino, 895


                                   18




   Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 18 of 22
F.2d at 17 (“[A] litigant has an obligation to spell out its

arguments squarely and distinctly, or else forever hold its peace.”

(internal quotation marks omitted)); Hughes, 2014 WL 906220, at *1

n.1 (“A party should not expect a court to do the work that it

elected not to do.”).

       Plaintiff   further      faults     the     ALJ   for   according     “‘little

weight’” to Counselor “McLean’s opinion that [Plaintiff] cannot

maintain steady employment, . . . despite the fact . . . that

[Counselor] McLean articulated the factors she considered when

making the opinion.”       (Docket Entry 14 at 13 (quoting Tr. 24).)              As

quoted above, however, the ALJ noted that “[a] claimant’s ability

to maintain employment involves consideration of both vocational

and medical considerations,” and that Counselor McLean “ha[d] not

established     herself    as   a   [VE]      competent    to   reach   vocational

conclusions.”      (Tr. 24.)     Indeed, the regulations direct ALJs not

to “give any special significance” to “statement[s] by a medical

source that you are ‘disabled’ or ‘unable to work,’” as such

matters remain “reserved to the Commissioner” as “administrative

findings that are dispositive of a case; i.e., that would direct

the    determination      or    decision      of    disability.”        20    C.F.R.

§ 416.927(d).

       Plaintiff additionally challenges the ALJ for “f[inding] that

‘the severity of the limitations articulated by [Counselor] McLean

[we]re not consistent with the earlier medical records’” (Docket

Entry 14 at 13 (quoting Tr. 24)), but failing to “identify in what

                                         19




      Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 19 of 22
ways the treatment records are not consistent with the limitations

identified by [Counselor] McLean, and why he chose to credit some

restrictions . . . but not others” (id. at 13-14 (citing Burney v.

Berryhill,       276    F.      Supp.        3d    496,     499     (E.D.N.C.       2017)

(unpublished))).        Contrary to Plaintiff’s allegation, the ALJ did

adequately       explain       how     Counselor       McLean’s        opinions     lacked

consistency with the prior medical evidence.                       The ALJ expressly

noted that “the record contain[ed] prior reference to an anxious

presentation” (Tr. 24 (citing Tr. 321, 325, 336)), but that,

“[d]espite noting an anxious presentation, the record d[id] not

indicate the providers at the Rockingham Free Clinic believed

[Plaintiff] required mental health treatment” (id.).                        In fact, the

records from the Rockingham Free Clinic documented nervousness and

anxiousness, as well as dysphoric mood, in the “Review of Systems,”

i.e., self-report, portions of the treatment records (see Tr. 321,

325, 336), but showed normal mood, affect, and behavior in the

“Objective” portion of the examinations (see Tr. 322, 326, 333,

336).      Further, as the ALJ’s above-quoted analysis shows, he

sufficiently      explained          which    portions     of     Counselor       McLean’s

opinions    he    credited      and     the    reasons     why    he    credited     those

portions.     (See Tr. 24.)

      Plaintiff also contends that, although the ALJ found Counselor

McLean’s opinions inconsistent with the earlier medical records

(see Docket Entry 14 at 14 (referencing Tr. 24)), the ALJ “failed

to   survey   the      later    medical       record      for    evidence    of    mental

                                              20




     Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 20 of 22
impairments,” and “[t]he record shows, for example, that on July 3,

2018, and September 5, 2018, in primary care visits to the Free

Clinic of Rockingham County, on a Review of Systems, [Plaintiff]

was positive for dysphoric mood, and was nervous and anxious” (id.

at 14 (citing Tr. 321, 325, 336)).       Plaintiff’s argument glosses

over the fact that the ALJ explicitly cited the exact same three

pages in noting that “the record contain[ed] prior reference to an

anxious presentation” (Tr. 24 (citing Tr. 321, 325, 336)), but that

“the record d[id] not indicate the providers at the Rockingham Free

Clinic believed    [Plaintiff]    required   mental   health   treatment”

(id.).   Moreover, Plaintiff fails to establish that Plaintiff’s

self-report   of   nervousness,    anxiousness,    and   dysphoric   mood

conflict with the ALJ’s finding that Plaintiff possessed “moderate”

limitation in his ability to interact with others, which the

regulations define as “fair” ability to interact “independently,

appropriately, effectively, and on a sustained basis,” 20 C.F.R.

Pt. 404, Subpt. P, App’x 1, § 12.00F.2.c.

     Under these circumstances, Plaintiff’s challenge to the ALJ’s

evaluation and weighing of Counselor McLean’s opinions falls short.

                           III.   CONCLUSION

     Plaintiff has not established an error warranting relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment Reversing the Decision of the Commissioner of Social


                                   21




   Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 21 of 22
Security (Docket Entry 13) be denied, that Defendant’s Motion for

Judgment on the Pleadings (Docket Entry 16) be granted, and that

this action be dismissed with prejudice.



                                       /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge


May 10, 2021




                                   22




   Case 1:20-cv-00354-LCB-LPA Document 19 Filed 05/10/21 Page 22 of 22
